                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


JENNIFER GARCIA,                               §
                                               §
                  Plaintiff,                   §                SA-18-CV-00978-OLG
                                               §
vs.                                            §
                                               §
RANDOLPH-BROOKS FEDERAL                        §
CREDIT UNION,                                  §
                                               §
                  Defendant.                   §



                           AMENDED SCHEDULING ORDER

       Before the Court in the above-styled and numbered cause of action is the parties’ Joint

Motion for Continuance [#24]. By their motion, the parties ask the Court for a 90-day extension

of the remaining deadlines in the Scheduling Order due to Defendant’s lead counsel’s illness and

treatment for cancer. The Court will grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion for Continuance [#24] is

GRANTED.

       The Court hereby issues the following Amended Scheduling Order to control the

remainder of this case:

       1. The parties shall complete all discovery on or before October 8, 2019. Counsel may

by agreement continue discovery beyond the deadline, but there will be no intervention by the

Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

       2. All dispositive motions shall be filed no later than November 8, 2019. Dispositive

motions as defined in Local Rule CV-7(c) and responses to dispositive motions shall be limited


                                               1
to 20 pages in length. Replies, if any, shall be limited to 10 pages in length in accordance with

Local Rule CV-7(f).

       3. The parties shall mediate this case on or before December 6, 2019.

       4. This case is set for a final pretrial conference on February 26, 2020 at 10:30 a.m.

       5. This case is set for jury selection and trial on March 9, 2020 at 9:30 a.m. The parties

should consult Local Rule CV-16(e) regarding matters to be filed in advance of trial.

       IT IS SO ORDERED.

       SIGNED this 12th day of June, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                2
